In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Queens County (Taylor, J.), dated April 28, 1998, as denied that branch of their motion which was to amend the complaint to add a cause of action to recover damages for wrongful death.
Ordered that the order is affirmed insofar as appealed from, with costs.
Since the Statute of Limitations on a wrongful death cause of action had expired (see, EPTL 5-4.1 [1]), the Supreme Court properly denied that branch of the plaintiffs’ motion which was to amend the complaint to assert such a cause of action. Bracken, J. P., Thompson, Goldstein and McGinity, JJ., concur.